September 23, 1940. The opinion of the Court was delivered by
Southern Railway Company in the year 1938 applied to the Public Service Commission for permission to discontinue its agencies at Silver Street, Gadsden, White Oak and Santuc, stations on its lines of railway in this State. A separate application was made in each case, upon which there *Page 266 
was a public hearing by the commission, and thereafter each of these applications was refused by order of the commission duly filed. Petitions for rehearing having been denied, Southern Railway Company brought suit against the commission in the Court of Common Pleas of Richland County in each one of the cases to vacate and set aside the commission's order.
The four suits appear to have been heard and considered together by Hon. G. Duncan Bellinger, Judge of Fifth Circuit, and in due time he handed down his several decrees dated October 30, 1939, requiring the Public Service Commission to abate its orders refusing authority to the Southern Railway Company to discontinue its agencies at the four stations in question.
Judge Bellinger filed an elaborate decree in the SilverStreet case, setting forth the reasons for his conclusions in considerable detail, but in the decrees in the other cases he merely stated in effect that the pleadings and the issues were to all intents and purposes identical with the pleadings and issues in the Silver Street case, and that the evidence was substantially the same except that there were variations as to the figures concerning the cost of operation and the public use of the stations. Appeals having been duly taken by the commission the four cases were by consent of counsel heard together in this Court, and we have this day filed an opinion in the Silver Street case, Southern RailwayCo. v. Public Service Commission, 10 S.E.2d 769, affirming the judgment of the Circuit Court, after setting forth at length our conclusions on the law and the facts. As stated by us in that opinion, each case is dependent on its own facts and circumstances, but in the three cases now before us we do not find any differentiating facts or circumstances from those shown by the evidence in the Silver Street case; and our conclusion is that the exceptions should be overruled and the judgments of the Circuit Court affirmed. We may state that as to one essential matter, to wit, the station operation *Page 267 
expense in each case, the commission's orders show that in the Gadsden case the agency expense for the period under consideration, to wit, the year 1937, and the first five months of the year 1938, was 52% of the gross revenue; in the White Oak case 52% of the gross revenue; and in theSantuc case 61% of the gross revenue.
The judgment of the Circuit Court in each of these cases, to wit, the Gadsden, the White Oak and the Santuc case, is affirmed.
MR. CHIEF JUSTICE BONHAM and MESSRS. JUSTICES BAKER and FISHBURNE concur.
MR. JUSTICE STUKES concurs in result.